            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                    JONESBORO DIVISION

DEMARCUS PARKER                                            PLAINTIFF

v.                        No: 3:19-cv-266 DPM

MIKE ALLEN, Sheriff, Crittenden
County Detention Facility; R. C.
COLEMAN, Administrator, Crittenden
County Detention Facility; HINES,
Lieutenant, Crittenden County
Detention Facility; CODY, Sergeant,
Crittenden County Detention Facility                   DEFENDANTS

                               ORDER
     1. The Court withdraws the reference.
     2. Parker hasn't paid the filing and administrative fees or filed a
complete application to proceed in forma pauperis; and the time to do so
has passed. NQ 2. His complaint will therefore be dismissed without
prejudice. LOCAL RULE 5.5(c)(2). An in forma pauperis appeal from this
Order and accompanying Judgment would not be taken in good faith.
28 U.S.C. § 1915(a)(3).
     So Ordered.


                                      D .P. Marshall Jr.
                                      United States District Judge
